Hon. Jem6s Roulihan
  county editor
  orange county                      The extent:oi the pre-
  Orengo, Texw                       rent ten.oi.tho Dia-
                                     tr%ct Judge,.l28th
                                     fidf6ial Dlrta?%ot.lo




            -The 50th LqylslWtr&clrs~terT-the  lZSth'Judi-
   ciel Dlatrlct ccmpored'of Ora~e~Qotmty adl prcvl~ed
   that it @hoold tw la e%xLatmcs frc& and after the qara-
   age o? 3.3~.241, Bctr ,gOthLeg., B.3~.1947, p..l98,until
~. Bugwt 3l.j.1952, ~unle~arr,~lt~.rhall
                                      herbifter k~ertended
   hy arkAot of the Legl~UJtWQ~': !&a ~Qo~~rti61’8ppofntsd
   the Eon. Frmk Huam       to be:Dirfrlot~Jud#bof the 128th
   Judicial Dirrtrict. In love&em,   U&8, Judge Rust-      was
   elected District Judge.oi the 128th Jlldi0i81Distrlot. IO
   1.949the.51at Legisiatun o~ntitimd the 128th.Dlatmct
   court aa a perhraent, regular dlrta+lot~cowt.



            "The 3tate shall~be dlylded:ibtoar.~raq
       judicl~l dirrtrlat@aa mhy now or hom8ftter be
       provided by law, whtoh may k~lacmmed~or     dl-
       mlnLahed hy &xiv. For  each d%atrWt  there rhall
       be elwMxK,~~tm    Qurlifled miter0 th6rcroi,8t
       8 Genkml ILlection,a Judge* . . . who #l&all
       hold hla offLoe iOr the ?mrUd of ZOUP '(4L
       pars; . . ;
                                     :
           1 "The Dlstriut Judues mhc 'mejbwln of-
       clce when thllr'&endmnt ~tekebr'.WYeot shall
       hold t&&r omCeO     until tbeV rWWOtiVe,.
.




    Hon. James lioullhan,pege 2   (V-1055)


           terma shall ex~lre under the%'dreabnt elec-
           tion or av~olntmeat." (Pmphealaadded through-
           out.)

              Senate Bill 241, Acts 50th Leg., R.3. 1947, oh.
    ,116,p. 198, effective April 23, 1947, provldea In part:
                "sea. 6.  The 128th Judicial Dlatrlct of.
           Texas.18 hereby created and shell be compos-
           ed of tb,Oounty of orange o&y. It shall bk
           knewn es the District Court of the 128th Ju-
           dl~lal.Dlstrlct',endshall be In exlstencb
           from imkaf~terthe paaaage of thla Act,  un-
           tll,&ugmt 32, 1951, idnleaa'it ahtill'hebeaf-
           ter lae~,exteadbd
                           by an Act of tlaeLeerlalatube.
           &Xl~porers~endduties by this Act 1
           mo&ed. upon,the.l28thJudl~lel D~ak%       zizll
           expire oiasaid BItget 31, 1951, unlesr said
           court shallbe extended by a a@wwent'Aat
           of thk Legtilature;'midupon aoph.srplratioo ,.
           all recorde, pleediagar-dqoumo@a a+.hllJ:',
           other matters then awlsting te cm pedalng In      :
           ae'ld.
                128th Judlclal Dla~trlctoi Texab,,,Nclcd-
           iug sll oaaem ,onthe.docket bf reld,l28thJo-
           dlclal~Dlatrlo.tCourt shall W, tmiwfbrred
           vlthout.prejudice$o the C~auz+oS the Pint
     :
           Jpdloiel Dlatrlot,'eadthereeSterO~+engeCoon-
           ty.ahall be:8 parl:.oSsaid First Judl~lSl~Dis-
           tzaat.rcwa11 purpcaea-.,
                %c . 10. The Goveruor of Taixea , liaaed~
           letely.uponthe takirrg,eSSect of thia,'Act,
           shell appoint a qwita??lee~.puallSled penbn
           to serve as Dlattict Judge OS the 128th Judl-
           clel~:Dlatrlct.oSBrangeCoimw, t?hoshall hold
           thla ofSloe until.the .nextge*raX elec$lon,
           end uutfl hla aucceaadi'la duly elected cud
           quallfled, and~ahallreceive puca aala~~es
           uow provided Scr Dlatri?t,Judges Fder and by
           virtue of the general~laTrrr.oS
                                         thZ8 State."
               ~HouaeBill 2L7,~.i&a:51at.ieg., R.3. 19?$, oh.
    468,   p.869,:.e~Sectlve
                           Oct?ber 5, 19?9, Provides ltipart:
                n3ectIon 1. &it ; . '.Wit&&rary
           Dlatrlct Court of Orange County, Texas, known
           es the 128th Judlciel Dlatri& Court . . . 1s
           hereby continued 88 (1peraekient;%egulbr dls-
           trlct aour dnd shall Otitinw:to   be designated
Eon. James HoulLhen,   oege   3   (v-1055)


     88 the 128th Dlstrlct'Courtaa composedof
     Orenge County.
          "360. 5. That the present Dfatrlct
     Judge of Orenge County, Texas, and of the
     128th Judlolel Dlatrlot, duly eletitedand
     acting as such shell be the Dlatrlat Jud e
     of the said -126thJudlclal District In an!i
     for Orange County,.Texea;tinti the'tlias
     for vhlch'he has been elbc?ed'e%tiiiesaiid
     until his successor la duly elected and
     gumsi 6d .=
           The Liglsleturehak the e~cluslve authority to
create dlakrlct courts,lnthis Stete end to dotemine the
number of~auch'courtaauthorlaed'to~exlat.
        177 3.U.2d 975 (Tex.Crlm.1944).-  However,
                                              =Yishla
        Dibtrlot Judgea.~eafixed by tiieConatltutle~~cen-
not be ahoPtened.ar, ~extendedby the Legl~leture: ..3tate
                           16 s.W.ZU~8o9~(Tex.Coam;AEiX9??9);
                          26-348 (Te%Olw.&p.1929). We
qiote the Solloving Sroa the CoSmitSdlOn of A~ppealaopln-
ion insthe Henr~aas~~ et'pege 813:
                                     .:
            *if the act opereteaad~ea to create
     a new.diatr$ct,   thed It creete&e  new of-
     Sloe, mud the part of section 5 the~edf
     whloh attemptdd to appoint Judge Uaniy aa
      jtige.thetior by leglalatiw ~'eotlon was null
     and void, es It la not a legirletZv&power -
     to eppolnt dlatblct jydgea. ,@uohla an ex-
     ecutive  power and la so expreaaly:bythe
     pleln term ~0sour ConatltutZon.. . . B0w-
.

     ever, as .aboveatated;wedo hot think that
      the Ott emoted new~dlatrlctaat 811, but
      mevly m&ganla&d theold dlatrUta.
          "It la provided by aeoflon T of ertl-
     ale ff,oSthe Texea state Comtltut~on that: ~.
           "W~e~atete ihell.be d'lrldedInto as ',,
     many judlclel dlstrlcts,aamay npw or here-
     ester be provided by law, which may be la-
     creased or dlmlnlahed by law. For eech
     dlatrl~t there ohs11 be elected.by the qual-
     lfled voters thereof, at a general eleotlon,
     a judge, who shell be e oltlaen l + l who.
     shall hold his off106 for a ~perlod.oSrow
     yeerr. *   * **
Hon. James Houllhen, page 4   (V-1055)
                                                          J

          "IS the Leglalatureoreeted no new
     dlatrlct, end did not abolish the ninth
     district then It follows that Judge N8rU-y
     having been elected judge of the-Blnth~dla-
     trlct ln November 1924 at th6 @ii&al elec-
     tion of that year, for a Sour-year term, was
     entitled to such full Sour-year term under
     the Conatltutlonend that the part of sea-
     tlon 5 of the act of 1925 which attearpted
     to shorten the tern and cause 8 new elec-
     tion in 1926 for such oSSlce~waaIn plain
     violation of the express proylalon of our
     Constitution above quoted and la null and
     void. However, this does not a?rect the
     velldlty 0s the balance 0s the eot.
         *It Sollowe Srom whet we have aeld
    thet there la no doubt under the Gonstltu-
    tlon and low8 of this Stete Judge l&e- was
    ,di~ly
         end coaatlt~tionallyelected judge of
    said mlnth dlstrlot In 1924 for a till So&-
     yeer term, edt that, said dlatrlat'mt her-
     lng been abollahed,he was entItled to,aerve
     out sold full term. It further   Scllowa that
     Judge IIcCellwea duly.end ao~tltutlonally
     elected to said oSSlce ln Roibaber, 1928,
     end la now entitled to quallSy as auah end
     aaaume Its duties and receive its emoluments."
          W6 are S~lll8~ with State V:
preme Court or Indlaaa, 51 H.E.T?     %'I1 IE
The~atatuteawe= meterlallydiffer&t iii&.
Salature hod created a SpeOlSl couz%  +hlah,.bythe Bet,
was deSlnltely to expire on a partlculer date. A judge
warnelected to that Cow& for the tena which existed.
ThereeSter the Legislature enacted enother &et&e pur-
porting to oontlnue the Court. The IzidlanaSuprem
Court~held that the people could not hove intended to
elect the jdage peat the dote .oi~which the Court wea
to expire tuder the statute existing at the time of
the electl~n. It wea held that the Governor (not the
Leglaleture)had the power to Sill the vecancy which
existed on the expiration OS the tim OS oSSlQ6 om the
date fixed ln the Leglalatlve Act.

          Here, however, the statute existing St the
time of the judge's election provided that the court
was to exist to a certain date %hl&aS' W bhalX hoti-
after be extended by the Lenlsleture." The people at
     Hon. Jemea Houllhan, page 5   (V-1955)


      the time of the judge's election therefore Intended to
      riii the 0SSlce for whatever term there might be for the
      Court, not to exceed Sour yean.   !I!&6
                                            Legislature ex-
      pressly continued the Court end gave It 8 permanent ata-
      tus; It dld noteoreate a new one.
                 It la oleer that the intention of the 50th and
      51at Legislatureswea to protect the cormtitutlonaltom
      or ofsloe or the District Judge 61 the 128th Judlolel
      Dlatrlct. !l%e50th Leglaletureprovlded la Senpte Bill
      241 that the Qovernor was to appoint a Dlatrlot Judge of
      the 128th Judlolal Dlatrlct who wea to serve as District
      Judge "until his aucoeaaor la duly elected and quellSled."
      The election referred   to in (lenateBi11241 wea held in
      lovemIter,1948, rrd the term of offloe   of the 'eleoted
      judge was to 8egln January 1, 1949. The 51at.Le lale-
      ttme porided    that the District Jtige OS the 128&h Judl-
      olal Dlatrlct so electedshell be the District Judge of
      the 128th Judlolel Dlatrlct "untll~the6lme for vhloh he
      has been elected expires and.hl~'aucceabo~lb'duly eleot-
      ed and ~uallfled.'Since the ud         1 t d's'       ml1
                  6 general election n ~~eZ~,e~95~        rpa on-
      g:?l+or          term bzil"~Januaryl,l3"(~~~~
w               147 Tex. 248, &5 3.W.2d 325, .f9k8 , the
         g 8 ature is preatmed to.knowthat the awceeaor of
      the Dlatrlot Judge of the 128th J~iclel Dlatrlot could
      not be elected until the Qenerel XUKitlon In~Iiovember,
      1952. Therefore, It la olear that it was the lntetatlon
      of the Slat Legislature that the term of oSSlce of the
      Dlatrlct Judge of the 128th Judlclal Dlatrlot would not
      emlre until Deoember 31, 1952.
      -,
                  Allgother oonatructlonwould lead to o&ee-
      quencea clearly not letended by the Leglalatme. IS we
     ~ahouldhold that the term of oSSlc6 explmea on August
    ~'31, 1951, thevacenoy that would cccur on thet dote
      could not be fllled by en ele6tloiaheld during the yeer
      1951 for veoanclea occ~l~~1;           it .cotald only be
      sill* by executive appointment. lox. Const.,       Prt.Iv,
      3ec.12. Such constructionwould render meanlngleas
      that portion of House Bill 217 of the Slat LegZaleture
      which provldea that "the present Dlatrlot Judge . . -
      shell be District Judge of the 128th Judlolel Dlatrlct
      in and for Orange County until the time for which he
      has been electeiiexplreb end until his ewo6aaor la duly
      elected and ~u8llSled."
                It la therefore our opinion that the tern of
      the present Dlatrlct Judge wlll expire on December 31,
 Bon. Jemea Roullhan, page 6   (V-1055)


 1952. This oonatruotlonof the two acts in queatlos
 gives 6SSect.to t* plain Intention OS the Legislature.
                          aImmARY
           The term or office of the Dfatrlct
      Judge of the 128th Judlclal.Dlatrlotmm-




                                    Yorpa very truly,,'
                                      PRIGB.DAUSI&
: ApPBoVSD:                         Attorney@enera
 J.'X. Devla, Jp.
 county ~~rreiramwiaion
 JoeOreenhlll
 Fir+ 1)~alatmnt                               Aa8latent

 JB:bh:mf